Citation Nr: 0309270	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  97-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether the retroactive termination of the veteran's 
additional disability compensation benefits for K. L. 
effective December 1, 1987, was proper.

2.  Whether the retroactive grant of additional disability 
compensation benefits for K. A. effective August 1, 1991, was 
proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1965 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decision letters by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran has requested a waiver of the recovery of the 
overpayment.  This matter is referred to the Committee on 
Waivers and Compromises (Committee) at the RO.  

The veteran has also requested a retroactive grant of 
additional benefits for his dependents prior to November 1, 
1986.  The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In an October 1987 VA letter, the RO informed the veteran 
that he had been awarded additional benefits for his spouse, 
K. L., effective November 1, 1986; he was informed that he 
should promptly inform VA of any change in the status of his 
dependents and he was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

2.  In November 1987, the veteran and K. L. divorced.  

3.  The veteran and K. A. married in October 1989.  

4.  The veteran initially notified VA of his divorce from K. 
L. and subsequent marriage to K. A. in July 1991.  

5.  The RO removed K. L. from the veteran's award of VA 
disability compensation benefits effective December 1, 1987, 
and added K. A. to the award effective August 1, 1991; the 
actions of the RO resulted in the creation of an overpayment.  


CONCLUSIONS OF LAW

The retroactive termination of the veteran's additional 
disability compensation benefits for K. L. effective December 
1, 1987, was proper.  38 U.S.C.A. § 5112(b)(2) (West 2002); 
38 C.F.R. § 3.501(d)(2) (2002).  

The retroactive grant of additional disability compensation 
benefits for K. A. effective August 1, 1991, was proper.  
38 U.S.C.A. §§ 5110(n), 5111(a), (d); 38 C.F.R. § 3.401(b) 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

Although the record does not show that the veteran was fully 
notified of the VCAA provisions, the Board finds that, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
determinative factors in this case involve facts which have 
not been placed in dispute.  Consequently, advising the 
veteran what information he would be responsible for 
submitting to alter those facts would be a meaningless, cost 
and time-consuming exercise.  The veteran has had ample 
notice of the applicable law and regulations, including in 
the September 1997 statement of the case.  Furthermore, 
through his various communications and hearing testimony, it 
is clear that the veteran was aware of the nature of his 
claim and the bases for the prior denial.  Otherwise, the 
Board finds that VA has notified the appellant of the 
information and evidence needed to substantiate and complete 
this claim, including June and October 1996 letters to the 
veteran and the September 1997 Statement of the Case.  In 
these circumstances, the Board finds that further notice 
would add to the record only the fact that the was advised of 
the citations to the VCAA, with no benefit flowing to the 
veteran.

Review of the claims folder in this case reveals that the 
veteran has not identified any unobtained evidence that might 
aid in the claim or that might be pertinent to the bases of 
the denial of this claim.  In sum, the Board is unable to 
conceive of a reasonable avenue of development that has not 
yet been explored.  Thus, the Board finds that VA has fully 
met its duty to the veteran under VCAA.  See Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001), citing DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  See also VCAA § 
3(a), 114 Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Background

In September 1987, correspondence was received from the 
veteran in which he stated that he had been receiving 
disability compensation benefits for many years (at the 30 
percent level), but was not receiving additional benefits for 
his spouse and children and that he wanted to receive such 
benefits.  He completed a VA Form 21-686c in which he listed 
his spouse and children as dependents.  He indicated that he 
had been married to K. L. since January 1967.  A copy of the 
marriage certificate was also furnished by the veteran.

In two October 1987 letters, the RO informed the veteran that 
he had been awarded additional benefits for his spouse 
effective November 1, 1986.  He was informed that he should 
promptly inform VA of any change in the status of his 
dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  He 
was also requested to furnish further information with regard 
to his children so that they could be established as 
dependents.  

Thereafter, in mid-November 1987, the veteran provided 
further information regarding his children.  At this time, he 
did not mention that he and K. L. had apparently divorced 
earlier that month even though he was discussing dependency 
matters in his letter.  

In November 1987, the RO notified the veteran that his 
children had been established as dependents.  He was advised 
of his rate of disability compensation benefits and that 
additional benefits were included for his dependents.  He was 
informed that he should promptly inform VA of any change in 
the status of his dependents.  He was provided a VA Form 21-
8764 which reiterated that additional benefits were included 
for his spouse and that failure to notify the RO in a prompt 
fashion of a dependency change would result in an 
overpayment.  

In a May 1989 letter, the veteran was advised of his rate of 
disability compensation benefits and that additional benefits 
were included for his dependents.  He was informed that he 
should promptly inform VA of any change in the status of his 
dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

In a November 1989 letter, the veteran was advised of his 
rate of disability compensation benefits and that additional 
benefits were included for his dependents.  He was informed 
that he should promptly inform VA of any change in the status 
of his dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

In a subsequent November 1989 letter, the veteran was advised 
that VA proposed to reduce his disability compensation 
payments because that status of one of his children had 
changed.  Thereafter, the veteran verified that she was still 
a dependent.  He did not mention that he and K. L. had 
divorced or that he had remarried.  

In a November 1990 letter, the veteran was advised of his 
rate of disability compensation benefits and that additional 
benefits were included for his dependents.  He was informed 
that he should promptly inform VA of any change in the status 
of his dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

The veteran was examined by VA in March and in April 1991.  
The two examination reports do not reflect that his marital 
status was discussed.  

In July 1991, the RO sent the veteran a VA Form 0595d, Social 
Security Number Solicitation.  The veteran completed that 
form and returned in the same month.  He indicated that his 
wife was K. A., not K. L.

Thereafter, in an August 1991 letter, the veteran was advised 
of his rate of disability compensation benefits and that 
additional benefits were included for his dependents.  He was 
informed that he should promptly inform VA of any change in 
the status of his dependents.  He was provided a VA Form 21-
8764 which reiterated that additional benefits were included 
for his spouse and that failure to notify the RO in a prompt 
fashion of a dependency change would result in an 
overpayment.  

In an August 1991 rating decision, the veteran's combined 
disability rating was increased to 70 percent effective March 
15, 1991.  Thereafter, in a September 1991 letter, the 
veteran was informed that his disability compensation payment 
had increased to be paid effective April 1, 1991.  The Board 
notes that since his disability compensation increased from 
30 to 70 percent, the amount that he was receiving for his 
dependents also increased.  

In a November 1991 letter, the veteran was advised that VA 
proposed to decrease his benefits due to the change in 
dependency status of one of his children.  The veteran 
subsequently clarified that child's dependency status.  

In a December 1992 letter, the veteran was advised of his 
rate of disability compensation benefits and that additional 
benefits were included for his dependents.  He was informed 
that he should promptly inform VA of any change in the status 
of his dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

In May 1993, the veteran was advised that VA proposed to 
decrease his benefits due to the change in dependency status 
of one of his children.  The veteran subsequently clarified 
that child's dependency status.  

In an August 1994 letter, the veteran was advised of his rate 
of disability compensation benefits and that additional 
benefits were included for his dependents.  He was informed 
that he should promptly inform VA of any change in the status 
of his dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

In May 1996, the veteran was sent a VA Form 21-0538, Status 
of Dependents Questionnaire.  The veteran completed that form 
that same month.  The veteran indicated that he married K. A. 
in October 1989.

In a June 1996 letter, the RO notified the veteran that the 
RO proposed to reduce his VA disability compensation benefits 
because his marital status had changed.  In August 1996, the 
RO reduced those payments effective October 1, 1989.  The RO 
removed K. L. from his benefits award effective October 1, 
1989, the first day of the month when the veteran remarried.  

In June 1996, a VA Form 21-686c, Declaration of Status of 
Dependents, was received from the veteran.  In pertinent 
part, the veteran indicated that he and K. L. divorced in 
November 1987 and he and K. A. married in October 1989.  In 
separate correspondence, the veteran indicated that the only 
time that he was not married was from November 1987 through 
October 1989 and that he used the additional compensation 
benefits that he received during that time for child and 
spousal support.  The veteran indicated that he did not 
notify VA of his divorce when it occurred due to the trauma 
he was enduring due to the divorce, finding a new job, and 
relocating.  

In August 1996, the veteran submitted a copy of his marriage 
certificate to K. A. which showed that they married in 
October 1989.  He requested that she be added to his award 
effective the date of their marriage.  

In September 1996 correspondence, the veteran disputed the 
reduction in his award.  The veteran asserted that the RO 
should have added K. A. to his award effective from the date 
of their marriage.  

In October 1996, the RO readjusted the veteran's disability 
compensation benefits.  Specifically, they were reduced 
effective December 1, 1987, the first day of the month 
following the veteran's November 1987 divorce from K. L.  
Subsequently, also in October 1996, the RO explained that K. 
A. was not added to the veteran's award until August 1, 1991, 
the first day of the month after VA received notification of 
the veteran's marriage to K. A.  The RO indicated that the 
award of K. A. effective August 1, 1991, would reduce the 
original amount of the overpayment which was created when K. 
A. was removed effective December 1, 1987.  

In December 1996 correspondence, as well as at his hearing in 
January 2003, the veteran reiterates that the only time that 
he was not married was from November 1987 through October 
1989, and therefore, that was the only time that he was not 
entitled to additional disability compensation benefits for a 
spouse.  He maintains that the date that VA had notice of his 
marriage to K. A. should not be controlling.  He asserts that 
this is supported by VA statute.  Alternatively, he maintains 
that VA had constructive knowledge of his marriage to K. A. 
as this was contained in his January 1991 application for 
additional benefits, his March 1991 VA examination report, 
his April 1991 VA examination report, and as told to his 
representative in March 1991.  In addition, he questioned 
whether his VA counselor had inquired about his marital 
status.  Also, the veteran asserts that the reduction for 
loss of spouse was made as if he was receiving a 70 percent 
rating and not the 30 percent rating that he was receiving 
when he was not married.  He indicates that he was 
retroactively granted a 70 percent rating, but he was 
erroneously not granted a retroactive increase for K. A. as 
his spouse from the date of marriage.  He maintains that the 
claim for a higher rating went hand-in-hand with the claim 
for additional benefits for a spouse.  

Analysis

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  The veteran was, at all times 
relevant to this issue, rated a combined 30 percent disabled 
or more for his service-connected disabilities.  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of 
reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. § 
3.501(d)(2).  

An effective date of the award of any benefit or any increase 
therein by reason of marriage or the birth or adoption of a 
child shall be the date of such event IF proof of such event 
is received by the Secretary within one year from the date of 
the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 
C.F.R. § 3.401(b).  Otherwise, the effective date is the date 
notice is received of the dependent's existence, if evidence 
is received within one year of the Department of Veterans 
Affairs request.   38 C.F.R. § 3.401(b).  The payment of 
monetary benefits based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension, may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective.  
The term "award or increased award" means an original or 
reopened award or an award that is increased because of an 
added dependent, increase in disability or disability rating, 
or reduction in income  38 U.S.C.A. § 5111(a), (d).  

In two October 1987 letters, the RO informed the veteran that 
he had been awarded additional benefits for his spouse 
effective November 1, 1986.  He was informed that he should 
promptly inform VA of any change in the status of his 
dependents.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to notify the RO in a prompt fashion 
of a dependency change would result in an overpayment.  

In earlier November 1987, the veteran and K. L. divorced.  
The veteran did not notify VA.  The veteran maintains that he 
was distracted by the divorce, finding a new job and 
relocating.  However, in contradiction to these assertions, a 
few weeks after his divorce, he provided further information 
regarding his children to VA, but he did not mention that he 
and K. L. had divorced earlier that month even though he was 
discussing dependency matters in his letter.  Since he was 
not too distracted to contact VA regarding obtaining 
additional benefits for his children, the Board cannot 
conclude that he was too distracted to inform VA that he 
should receive less benefits because he and his wife had 
divorced.  Therefore, the veteran's contentions in that 
regard are not credible.  

In a May 1989 letter, the veteran was advised that he was 
receiving additional benefits for his spouse.  The veteran 
had no spouse at this time.  Although he maintains that he 
paid the monies he received to either/or his ex-spouse and 
children, he had no right to receive those benefits and had 
been told by VA to notify VA promptly of changes in his 
marital status.  He failed to do so.  Thereafter, the veteran 
remained unmarried until October 1989.  

Again in November 1989, the veteran was told that he was 
receiving additional benefits for his spouse, that he should 
promptly inform VA of any change in the status of his 
dependents, and, via the a VA Form 21-8764, that additional 
benefits were included for his spouse and that failure to 
notify the RO in a prompt fashion of a dependency change 
would result in an overpayment.  Although the veteran had 
remarried at this point, in early November 1989, he had not 
informed VA of this fact.  This was his burden, his 
responsibility.  It was not VA's responsibility to seek out 
this information.  The veteran had been fully informed on 
several occasions that the responsibility was his and was not 
VA's responsibility.  

The veteran initially told VA that he was no longer married 
to K. L. in July 1991.  In July 1991, the RO sent the veteran 
a VA Form 0595d, Social Security Number Solicitation.  The 
veteran completed that form and returned in the same month.  
He indicated that his wife was K. A., not K. L.  Despite his 
allegations that he notified VA at an earlier date of his 
divorce and of his marriage to K. A., the record does not 
reflect that this is accurate.  The VA examination reports do 
not reflect that the veteran's marital status was discussed.  
The Board notes that the veteran asserts that he told his 
representative of his change in marital status prior to July 
1991.  However, VA is, of course, not responsible for the 
errors or misunderstandings of the agent of a claimant.  
Brown v. Brown, 8 Vet. App. 40 (1995).  In addition, the 
veteran questioned whether his VA counselor had inquired 
about his marital status, but there is no evidence that such 
a discussion about marital status ever took place and, as 
noted, there is simply no notification by the veteran of his 
change in marital status until July 1991.  The veteran's 
correspondence of record does not show that he ever told VA 
at an earlier date of his divorce and subsequent remarriage.  
There is simply no evidence, actual or constructive, that VA 
was put on notice by the veteran of his November 1987 divorce 
and/or October 1989 remarriage prior to July 1991.  The 
veteran's allegations to the contrary do not provide a basis 
to grant his appeal as they are contradicted by the 
documentary record.  With regard to his children, the veteran 
dealt with the RO regarding their dependency status on 
several occasions.  He was therefore aware of the effects of 
changes in dependency status and of the need to notify VA.  
He was informed, as noted, fully of his obligations in that 
regard, but he failed to promptly notify VA of his divorce 
and of his later remarriage.  

That being noted, as of August 1991, it was reasonable for 
the veteran to assume that the VA's notices which referenced 
additional benefits for his spouse were referring to K. A. 
and not K. L. because he had updated that information, albeit 
late.  From that point onward, when VA continued the extra 
benefits for K. L., it was VA's fault for doing so.  However, 
as noted above, K. L. was retroactively removed from the 
award and K. A. was added to the award for the entire period 
dated after August 1991.  

Thus, the Board is determining whether the retroactive 
termination of the veteran's additional disability 
compensation benefits for K. L. effective December 1, 1987, 
was proper and whether the retroactive grant of additional 
disability compensation benefits for K. A. effective August 
1, 1991, was proper.

With regard to the removal of K. L., as noted, the first 
notice that the veteran and K. L. had divorced was received 
in July 1991.  Under 38 U.S.C.A. § 5112(b)(2), the effective 
date of reduction or discontinuance of compensation by reason 
of divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. § 
3.501(d)(2).  The veteran and K. L. divorced in November 1987 
and she was properly removed from his benefits award on 
December 1, 1987.  

Obviously, for the period of time between the veteran's 
divorce from K. L. and his marriage to K. A., between 
November 1987 and October 1989, he was not married and was 
not entitled to any benefits for a spouse.  The veteran does 
not dispute that information.  The RO terminated the 
veteran's additional benefits for a spouse for that period.  
This action was proper.  Thereafter, the RO did not resume 
additional benefits for a spouse until August 1, 1991.  

With regard to the addition of K. A. to the award, again, the 
first notice that the veteran and K. A. had married was 
received in July 1991.  An effective date of the award of any 
benefit or any increase therein by reason of marriage or the 
birth or adoption of a child shall be the date of such event 
IF proof of such event is received by the Secretary within 
one year from the date of the marriage, birth, or adoption.  
38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  VA was not 
notified of the marriage within one year thereof.  Therefore, 
the effective date was the date notice was received of K. 
A.'s existence, in July 1991, with payment being made the 
first of the next month, August 1, 1991.  This was the action 
that was taken by the RO.  This action was proper.  

Although the veteran asserts that VA law and regulations 
provide that he should be paid for K. A., from the date of 
their marriage, from October 1989, instead of from August 1, 
1991, this is not accurate.  As noted above, the pertinent 
law and regulations provide otherwise and are in fact very 
specific in that regard.  

Although the veteran further argues that the reduction for 
loss of spouse was made as if he was receiving a 70 percent 
rating and not the 30 percent rating that he was receiving 
when he was not married, this is also inaccurate.  It appears 
that he believes that his claim for an increased rating 
inherently included a claim for an increase in his additional 
benefits for a spouse.  It did not.  The claim for an 
increased rating was based solely on the status of service-
connected disability.  The rating and the assigned effective 
date were based on the evidence pertinent to an increased 
rating.  The effective date assigned in that matter was the 
date of a VA examination showing an increase in disability.  
This claim was completely separate from any claim for 
additional benefits for a spouse.  As noted, the veteran 
already had qualified for additional benefits for a spouse.  
Whether he was entitled to receive such benefits depended on 
his marital status and when he notified VA of his marital 
status and changes thereto as outlined above.  This was 
unrelated to the claim for an increased rating and the 
retroactive award of 70 percent for service-connected 
disability.  

The additional monies provided for a spouse are based on the 
reasons set forth above.  The veteran was not entitled to 
benefits for K. A. until August 1, 1991.  As noted, for a 
period of time, the veteran erroneously received benefits for 
K. L. after his disability award had increased.  In an August 
1991 rating decision, the veteran's combined disability 
rating was increased to 70 percent.  Thereafter, in a 
September 1991 letter, the veteran was informed that his 
disability compensation payment had increased effective April 
1, 1991.  Since his disability compensation increased from 30 
to 70 percent, the amount that he was receiving for his 
dependents also increased.  The veteran's additional benefits 
for K. L. were not reduced until 1996.  Prior to April 1, 
1991, the veteran received additional benefits for her based 
on a 30 percent rating.  From April 1, 1991, he received 
additional benefits for her based on a 70 percent rating even 
though he was no longer married to her, as noted above.  The 
RO retroactively terminated those benefits effective December 
1, 1987.  Therefore, her benefits were terminated at the 
lower rate (which is what the veteran received) prior to 
April 1, 1991, and at the higher rate (which is what the 
veteran received) from April 1, 1991 until the last date that 
the veteran was wrongly paid for her.  When the RO added K. 
A. to the award effective August 1, 1991, she was added at 
the higher rate since she was added after April 1, 1991.  

The law is clear that the veteran's right to receive 
additional disability compensation in respect of K. L. ceased 
after their divorce.  His conduct in failing to report the 
divorce is what led to the overpayment which the RO and Debt 
Management Center have directed him to repay.  The law is 
equally clear that, in order to have regained entitlement to 
additional compensation for a dependent spouse, the veteran 
was required to file a claim therefor, and to identify his 
new wife, after which the effective date of his enhanced 
benefits would have been the month after the remarriage, had 
he so filed within one year of remarrying.  In this case, 
more time had elapsed.  Therefore, K. A. could not be added 
until that notice was received and payment commenced on 
August 1, 1991, more than a year after the marriage took 
place.  

The Board is sympathetic with the veteran's contentions that 
he is not getting additional benefits for a spouse for a 
period of time when he was in fact married, from October 1989 
to July 1991, however; in order to be entitled to such 
benefits, he had to comply with the VA notification 
requirements and he did not do so.  Unfortunately, VA 
controlling law and regulations prohibit him being paid 
additional benefits during that period of time.  


ORDER

The retroactive termination of the veteran's additional 
disability compensation benefits for K. L. effective December 
1, 1987, was proper.

The retroactive grant of additional disability compensation 
benefits for K. A. effective August 1, 1991, was proper.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

